DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
 Status of claims
Claims 1-6 and 8-16 as amended on 2/22/2022 are under examination in the instant office action. 
Claims 17-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction and election of species requirement in the reply filed on 6/03/2020.
Applicant's election without traverse of the species Cupriavidus in the reply filed on 6/03/2020 (response page 2) is acknowledged.  Notes: biological species Cupriavidus necator is the same bacterium as Ralstonia eutropha (see as-filed specification definitions on page 6, par. 0016). 
                    
                            Claim Rejections - 35 USC § 112
Indefinite
 Claims 1-6 and 8-16 as amended are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended remains indefinite with regard to “feedstock comprising carbon” because it is “derived from”  “hydrogen, oxygen” as recited in the claim; and  hydrogen and oxygen are not carbon sources. It is unclear what blends and/or mixtures are intended for the claimed carbon source as intended. In view of specification the “feedstock comprising carbon” is fructose (page 29, par. 0124, lines 2) which is used for culturing a recombinant stain Cupriavidus and which is none of the claim-recited materials. 
Claim 1 is rendered indefinite with regard to the claimed term “functional fragment” of genetic sequence according to SEQ ID NO. 2 or 3.  In view of instant specification the term “functional fragment” refers to activity of enzyme or a length of nucleic acid which provides for biological function to at least 25% level (par.0026, page 9). However, the sequence according to SEQ ID NO.3 is an intergenic sequence as disclosed (par. 0142, page 34). The intergenic sequence commonly has no function. Thus, term “functional” fragment as applied for a sequence which has no function is meaningless and/or indefinite.    
Claim 2 is indefinite with regard to oxygen as “limiting nutrient” because the process of claims 1 is “aerobic” (claim 1, line 2); and, thus, there is no oxygen deprivation as encompassed by claim 2. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rendered indefinite by the use of term in parenthesis. It is unclear if what is stated in parentheses is a further limitation or simply alternative meaning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 9, 12, 13, 14 and 16 as amended are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (“Studies in the production of branched-chain alcohols in engineered Ralstonia eutropha”. Bioenergy and Biofuels. 2012, 96, pages 283-297), Grousseau et al (Appl Microbiol Biotechnol, 2014, 98, pages 4277-4290)  and Ienczak et al (Brazilian Journal of Chemical Engineering. 2011, No. 4, pages 585-596).  
The cited reference by Lu et al describes studies in production of branched-chain alcohols in an engineered Ralstonia eutropha. 
In particular, the cited reference by Lu discloses a method for increasing the yield of an extracellular product (such as branched-chain alcohols) an aerobic fermentation system, wherein the cited method comprises same active steps as claimed:
1) providing a genetically modified Ralstonia or Cupriavidus with decreased [production of PHA and increased production of extracellular product;
2)  Step of culturing a population of the organism in the fermentation system;  
3) Step of independently controlling the concentration of each of one or more selected limiting nutrients; and 
4) Step of operating the fermentation system under continuous conditions.
Now with respect to each of 4 steps in details:
1) Step of providing an organism belonging to biological species of Ralstonia eutropha (see entire document including abstract) which is the same bacteria as Cupriavidus necator (see instant specification par. 0016). In order to redirect excess of carbon substrate from production of PHB, the gene phaCAB (which encodes for PHB production) was eliminated from the wild type strain H16 (see page 288, col. 2; first paragraph at section “Results”; also see table 1). Thus, the selected/provided strain of Ralstonia eutropha, for example: strain Re2425 (see table 1; see page 288, col.1, last par. section “semi-continuous flask cultures”), is modified to exhibit a decreased synthesis of PHA (polyhydroxyalkanoate) and to increase synthesis of the extracellular product relative to that of the corresponding wild type organism (strain H16) within the reasonable meaning of the claims. The strains of Ralstonia eutropha (Re) with deleted gene phaCAB (as indicated by sign ΔphaCAB in the document including table 1) and having decreased synthesis of PHA are further modified with plasmid pJL26 (see table 1) carrying vector pBBR1MCS-2 (see table 1) for increase in isobutanol production (see page 287, col.1, lines 7-8). For example: the genetically manipulated strain Re2425/pJK26 had enhanced production of isobutanol (page 292, col. 2, par. 1, lines 14-15).  The selected strain of Ralstonia eutropha clearly produces extracellular product such as branched-chain alcohols; and, thus, the selected/provided organism comprises at the very least some constitutive promoters or exogenous promoters in plasmids (table 1), that are activated by nutrient limitation during biosynthesis of the products of interest within the broadest reasonable meaning of the claims.
The cited reference by LU is silent about promotor with genetic sequence SEQ ID No. 2. 
In view of instant specification this is a sequence of Ptac promoter (par. 0123, pages 28-29). The prior art reference by Grousseau teaches that replacing Plac promoter in plasmid pBBR1MCS-2 (which is used for the increased production of extracellular product by the strain Re2425/pJK26 in the cited method of LU as discussed above) by Ptac promoter further increases production of extracellular product such as branched alcohol or isopropanol; for example: see page 4280, col. 2, lines 10-15; see figure 2 for plasmid name pEG7b with Ptac promoter, see figure 4 for alcohol production of by genetically modified strain with plasmid comprising Ptac promoter. The reference by Grousseau explicitly teaches that promoter strength is an important parameter for pathway gene expression and that Ptac promoter is the strongest and has higher expression than Plac (page 4285, paragraph bridging col.1 and col. 2).  It is further noted that the claimed sequence SEQ ID No. 2 is the same as the sequence for Ptac promoter in the cited reference by Grousseau (see page 4280, col. 2, par. 1) or at the very least a little shorter on both ends, thereby being “functional fragment” of the claimed sequence SEQ ID No. 2. In view of instant specification the term “functional fragment” for a sequence means shorter or being at last 25% of full length for a nucleic acid (par.0026, page 9). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to further modify a recombinant strain of Ralstonia in the method of LU by incorporation of Ptac promoter comprising the claimed  SEQ ID No. 2 or functional fragment as disclosed by Grousseau with a reasonable expectation of success in further increasing yield of branched-chain alcohols by the engineered Ralstonia because the prior art reference by Grousseau explicitly teaches that promoter strength is an important parameter for pathway gene expression and that Ptac promoter is the strongest with respect to higher expression in genetically modified Ralstonia as intended for increased production of  branched alcohols by the engineered Ralstonia having decreased production of PHA.  Thus, the claimed invention as drawn to the use of the engineered Ralstonia having decreased production of PHA and Ptac promoter comprising the claimed SEQ ID No. 2 was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
2) Step of culturing a population of the organism in the fermentation system including pre-culture flasks, feed-batch flasks and/or semi-continuous flasks (entire document by Lu); 
3) Step of independently controlling the concentration of each of one or more selected limiting nutrients such as carbon source (fructose) and/or nitrogen source (NH4Cl) by evaluating concentrations of the nutrients and providing additional nutrients in the course of whole fermentation; for example: addition of fresh minimal medium every 24 hours for 50 days in the semi-continuous cultivation flasks (see page 288, paragraph bridging col.1 and col. 2; see page 292, col. 2 at section “semi-continuous flask cultivations”). The cited reference clearly acknowledges that contents of the “minimal medium” (page 292, col. 2, par. 2) includes 1% fructose and 0.05% NH4Cl. Thus, in the cited method each limiting nutrient independently has a limiting concentration within the broadest meaning of the claims; 
4) Step of operating the fermentation system under “semi-continuous” conditions (see page 282, paragraph bridging col.1 and col. 2; see page 292, col. 2), which are considered to be the same as claimed “continuous” conditions because both fermentation conditions are suitable for continuous production and/or synthesis of the extracellular product by the organism as encompassed the pending claims. In the cited method the fermentation conditions comprise concentrations of the selected limiting nutrients less than their respective limiting concentrations in the at least one reactor (pre-culture flaks with “rich” medium, for example: see page 285, col. 2, par. 2). The cited reference clearly acknowledges and/or recognizes an increase in yield of the extracellular product under nutrient limitation; for example: when NH4Cl concentrations were low or depleted, the isobutanol production increased (page 291, col. 2, lines 6-9; figure 5). Thus, in the cited method “the yield of the extracellular product is increased relative to that synthesized by the organism under otherwise corresponding continuous fermentation conditions comprising concentrations of at least one of the selected limiting nutrients above its limiting concentration in each reactor of the fermentation system” within the broadest meaning of the claims.
With respect claimed wherein clause drawn to supply of “feedstock” comprising oxygen, hydrogen, carbon dioxide with hydrogen or mixture thereof, it is noted that the cited fermentation is aerobic or air is supplied to the culture (page 285, col.2, line 5). Air contains a mixture of oxygen, carbon dioxide and hydrogen in at least some amounts. The reference by Lu clearly acknowledges that Ralstonia eutropha is capable to grow and to produce PHB using carbon dioxide and hydrogen (page 295, col.1, last par.). 
As applied to limitation drawn to “a combined productivity of biomass and extracellular product”:  The cited reference by Lu explicitly and clearly discloses that the engineered Ralstonia eutropha strain Re2425 produced each day for up to 500 mg/L of branched-chain alcohols (page 292, col. 2, par. 2, lines 10-11). Thus, the productivity of extracellular product was about 500mg/L/24hours or 0.021 g/L/hr. Although the cited reference by Lu does not explicitly describe biomass productivity (g/L/hr) for this particular strain under continuous production of extracellular product, the cited reference describes that CDW (cell dry weight) was about 1.3 g after 96 hours (see table 2) for the other strain of Ralstonia eutropha (Re2061) which was also engineered to exclude production of PHB (see table 1). The amount of CDW as disclosed in table 2 was produced in 100 ml of medium (see section “materials and methods). Thus, the biomass productivity of the Ralstonia eutropha, which is engineered to exclude production of PHB, was 13g/1000ml/96hours or 0.135 g/L/hr. Therefore, “combined productivity of biomass and extracellular product” of the engineered Ralstonia eutropha is estimated to be 0.156 g/L/hr (0.135 plus 0.021). The estimated amount falls within the claimed range.    
As applied to limitation drawn to “biomass concentration between 10 g/L and 100 g/L”:    
First, it is noted that the cited refence by Lu teaches and recognizes that genetic manipulation as intended to increase production of secondary metabolites did not affect overall growth of the engineered Ralstonia eutropha (other name of Cupriavidus necator); for example: see page 292, col. 2, lines 17-18; or see page 288, col. 2, par. 2 line 11-12). Thus, the biomass concentration as disclosed in the table 2 (page 289) such as residual CDW 1.3g in 100 ml medium (section “material and methods”) or 13g/L falls within the claimed range. 
Secondly, although the cited reference by Lu does not explicitly and clearly disclose biomass density for continuously culturing Ralstonia eutropha strain Re2425 which demonstrates highest production of branched secondary metabolite, it is known to obtain high density cultures for a generic culture of Ralstonia eutropha. For example: the cited reference by Ienczak discloses obtaining and maintaining high biomass concentration for culture for Cupriavidus necator (same as Ralstonia eutropha) such as about 30 g/L at the beginning of production phase of secondary metabolite (see abstract).  In particular, the teaching by the cited reference by Ienczak explicitly acknowledges 2 phases in the fermentation process including an initial exponential growth phase with no production of PHB and a production phase for accumulation of PHB, wherein high biomass density concentration of about 30 g/L is achieved and established before the production phase when accumulation of PHB would occur. In the method of Lu the production phase is manipulated/upregulated to redirect PHB production towards production branched chain alcohols. Thus, at the beginning of production phase the biomass amounts are comparable for both cultures of Ralstonia including strains capable to accumulate PHB and strains reengineered to redirect carbon flux. Moreover, the cited refence by Lu teaches and recognizes that genetic manipulation as intended to redirect carbon flux from PHB towards production of secondary metabolites or branched chain alcohols did not affect overall growth of the engineered Ralstonia eutropha; for example: see page 292, col. 2, lines 17-18; or see page 288, col. 2, par. 2 line 11-12).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to practice the cited fermentation method of Lu with biomass concentration of at least 10 g/L and more at the beginning of production phase of secondary products with a reasonable expectation of success in producing or increasing production secondary products because practices for high cell density cultures for Ralstonia eutropha including claimed cell density at least up to 30 g/L have been known as evidenced by Ienczak and because Lu suggests further improvement with regard to strain engineering and fermentation scale up. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Further as applied to claim 2:  In the method of LU the selected limiting nutrients comprise at least nitrogen. The cited reference clearly acknowledges that culture of Ralstonia eutropha in the minimal medium with 0.05% NH4Cl became nitrogen limited by/every 24 hours (page 291, col. 1, par. 2; page 291, col. 2, lines 7-8; page 10). 
As applied to claim 3:  In the method of LU the concentration of limiting nitrogen is in the claimed range being below 5 mM (such as 2.3mM for N in 9mM (0.05%) NH4CL) as intended for upper limit of the limiting nutrient. 
As applied to claim 5: In the method of LU the selected strain of Ralstonia eutropha clearly produces extracellular product such as branched-chain alcohols under N stress or N depletion as disclosed. Thus, the selected/provided organism comprises at the very least some constitutive promoters, if not exogenous promoters (table 1), that are activated by nutrient limitation during biosynthesis of the products of interest within the broadest meaning of the claims.
 As applied to claim 6: In the method of LU the selected organism is Ralstonia eutropha which is the same bacteria as Cupriavidus necator (see instant specification par. 0016).
As applied to claim 8: see above as explained for limitiaotn of claim 1, drawn to “a combined productivity of biomass and extracellular product”. Furthermore, with regard to claim 8, the cited reference by LU teaches and suggests that additional strain engineering and fermentation scale up will facilitate in reaching higher yields (page 295, col. 1, par. 1). Thus, LU teaches and suggests further increase in culture productivity.
As applied to claim 9: In the method of LU the “fermentation system” is either a single flask or single fermenter, or multiple flaks in series or fermenters in series as encompassed by the claimed method.
As applied to claims 12 and 13: the cited method of LU comprise a pre-culture step, wherein  prior to operating the fermentation system under the semi-continuous condition (same as claimed “continuous” conditions) with a minimal medium, the fermentation was done under growth conditions suitable for production of population biomass in a rich TSM medium (page 285, col. 2, par. 3) with non-limiting concentration of nutrients; the rich medium, which is used during pre-culture, provides for cell increase and/or yield of the population biomass greater than under the continuous fermentation with minimal medium, which provides for increase in biosynthesis of secondary products.
As applied to claim 14: the cited method of LU encompasses controlling of fermentation by collecting and separating culture sample supernatants during fermentation and by measuring residual concentration of limiting nutrients including fructose and ammonium (page 287, col. 1, section “carbon, nitrogen and reducing co-factor analysis”); and by adjusting the feeding of limiting nutrients by adding fresh “minimal medium” every 24 hours (page 288, col. 2, par. 1) as it is  intended to maintain the residual concentration within a selected concentration range within the broadest meaning of the claims.
As applied to claim 16: in the cited method of LU the culturing step (or culturing period) comprises “feeding at least one of the selected limiting nutrients to the population” by  adding “minimal medium” with limiting N every 24 hours (page 288, col. 2, par. 1); and the controlling operation comprises measuring population biomass production (page 288, col. 2, par. 1, last 2 lines) as well “adjusting the feeding” and/or adding fresh “minimal medium” every 24 hours as intended to maintain rate of production of products by accumulated biomass at a desired or “selected” range within the broadest meaning of the claims.
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 1-6, 8, 9, 12, 13, 14 and 16 as amended are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (“Studies in the production of branched-chain alcohols in engineered Ralstonia eutropha”. Bioenergy and Biofuels. 2012, 96, pages 283-297), Grousseau et al (Appl Microbiol Biotechnol, 2014, 98, pages 4277-4290) and Ienczak et al (Brazilian Journal of Chemical Engineering. 2011, No. 4, pages 585-596) as applied to claims 1-3, 5, 6, 9, 12, 13, 14 and 16 above, and further in view of Shang et al. (Biotechnology Letters, 2003, 25, pages 1415-1419).
The cited references by Lu and by Ienczak as above. 
In particular, the cited reference by Lu is relied upon as explained above for disclosure of a method for increasing the yield of an extracellular product (such as branched-chain alcohols) an aerobic fermentation system with culture of Ralstonia eutropha. In particular embodiment, the cited method of Lu comprises culturing under nitrogen nutrient stress or limitation. However, the cited reference by LU clearly acknowledges and/or suggests that nutrient stress including nitrogen or phosphorous increases productivity of extracellular product (page 291, col. 1, last par.) and similar results were seen with phosphorous limitation as for nitrogen limitation (page 291, col.2, par. 1, lines 10-11). 
Further, it is known in the prior art to culture Ralstonia eutropha under phosphate limitation. For example: Shang discloses culturing Ralstonia eutropha under phosphate limitation (abstract) including phosphate limiting concentration 0.5g/L (see page 1418, col.1, par. 2, last line) in a form of salt KH2PO4 (page 1417, col. 2, line 4). Thus, the disclosed concentration of limiting P is in the claimed range being below 1 mM (0.6 mM for P in 3.4 9mM (0.5 g/L KH2PO4) as intended for upper limit of the limiting nutrient. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to modify culture nutrient conditions for Ralstonia eutropha with regard to P limitation in the method of Lu with a reasonable expectation of success in increasing production of secondary products including alcohols because Lu acknowledges and/or suggests that nutrient stress including phosphorous limitation increases productivity of extracellular products, because LU suggests fermentation scale up or improvement and because it is known in the prior art to culture Ralstonia eutropha under phosphate limitation at concentration in the claimed range. 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 1-6 and 8-16 as amended are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (“Studies in the production of branched-chain alcohols in engineered Ralstonia eutropha”. Bioenergy and Biofuels. 2012, 96, pages 283-297), Grousseau et al (Appl Microbiol Biotechnol, 2014, 98, pages 4277-4290), Ienczak et al (Brazilian Journal of Chemical Engineering. 2011, No. 4, pages 585-596) and Shang et al. (Biotechnology Letters, 2003, 25, pages 1415-1419) as applied to claims 1-6, 8, 9, 12, 13, 14 and 16 above, and further in view US 2019/0124947 (Pearlman et al). 
The cited reference by Lu is relied upon as explained above for disclosure of a method for increasing the yield of an extracellular product (such as branched-chain alcohols) an aerobic fermentation system with culture of Ralstonia eutropha. In particular embodiment, the cited method by Lu comprises operating fermentation system under semi-continuous conditions, which are considered to be the same as “continuous” conditions with regard to practices of continuously feeding the culture with limiting nutrients, continuously monitoring and measuring concentrations of biomass, limiting nutrients and final products; and continuously adjusting concentrations of limiting nutrients by adding fresh minimal medium. 
The cited reference by Lu is silent about incorporation of cell retention device with recycling cells back into fermentation reactor and about online monitoring instrumentations. 
However, it is well known in the prior art to use continuous fermentation system with cell retention and recycling device and with online monitoring instrumentations for culturing microorganisms for production of products of interest including culturing Ralstonia eutropha. For example: US 2019/0124947 (Pearlman et al) teaches culturing engineered Cupriavidus necator (same as Ralstonia eutropha) strain H16 phaCAB (lacking gene encoding PHA production) as intended for protein and amino acid  production in continuous fermentation system (examples 7, 8, and 9) with cell retention and cell recycling device (par. 0087, 0093) and with online monitoring instrumentations (0195).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to modify the method of Lu by adding cell retention and online instrumentation devices to fermentation system with a reasonable expectation of success in increasing production of secondary products including alcohols because LU suggests fermentation scale up for improvement in productivity of extracellular products and because the sue of cell retention and online instrumentation devices in fermentation system is a common practice for continuously culturing micrignaoms including genetically engineered strains Ralstonia eutropha as evidenced by US 2019/0124947 (Pearlman et al).
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 2/22/2022 have been fully considered but they are moot in view of new ground rejection(s).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
July 27, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653